Citation Nr: 0032264	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  94-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for myositis of the 
lumbar spine, with degenerative joint disease, currently 
evaluated as 20 percent disabling.  

2.  Propriety of an initial rating of 70 percent for 
schizophrenia, residuals type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran initially appealed the 
February 1991 denial of an increased evaluation for his low 
back disorder and the denial of an application to reopen a 
claim for service connection for schizophrenia.  The case 
came to the Board in October 1996 at which time the issue of 
an increased rating was remanded for further development of 
the evidence.  The Board, at that time, also granted service 
connection for schizophrenia.  A rating of 70 percent was 
assigned by rating decision of the RO dated in June 1997.  
The veteran appealed that rating and the issue of the 
propriety of the initial rating of 70 percent for 
schizophrenia is before the Board.  Fenderson v. West, 12 
Vet. App. 119 (1999).


REMAND

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000 (effective November 9, 2000).  The RO 
has not had the opportunity to review the veteran's claims in 
conjunction with this new legislation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

A review of the record shows that in April 1991, the veteran 
was hospitalized at a VA facility for the residuals of a 
compression fracture of the first lumbar vertebra (L1) that 
he sustained in a fall in April 1991, many years after 
service.  A VA examination of the back was conducted in March 
1997.  At that time the examiner concluded that the residuals 
of a compression fracture of the first lumbar vertebra, which 
included radiculopathy, were unrelated to the service 
connected back disorder.  The examiner indicated that only 
muscle spasms and any limitation of motion could be 
attributed to the service connected back disorder.

After reviewing the findings of the VA examination, the Board 
is of the opinion that  another examination is required in 
order to comply with the Deluca case.

Regarding the issue of an increased rating for schizophrenia, 
it is noted that this claim is from the initial grant of 
service connection for this disorder, which was made 
effective in January 1991.  On November 7, 1996, new criteria 
for the evaluation of this disorder became effective.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO has not reviewed the veteran's claim under the old 
regulations nor has the veteran been informed of the old 
rating criteria.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran in a January 1995 statement indicated that he has 
been approved for benefits by the Social Security 
Administration (SSA).  The Board is of the opinion that these 
records should be obtained. 

Accordingly, the case is REMANDED for the following:

1.  It is requested that the RO 
review the veteran's claim in 
conjunction with the recent 
legislation, Veterans Claims 
Assistance Act of 2000, and 
undertake all necessary action and 
development to comply with this 
legislation. 

2.  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current 
treatment for the disabilities in 
issue. 

3.  The RO should take the 
appropriate action to obtain copies 
of the decision by the Social 
Security Administration and the 
evidence on which the decision was 
based.

4.  A VA examination should be 
conducted by an orthopedist in order 
to determine the severity of the 
service-connected myositis and 
degenerative joint disease of the 
lumbar spine.  The examiner should 
be afforded an opportunity to review 
the appellant's claims file and a 
copy of this Remand prior to the 
examination.  The examination should 
include all necessary tests and 
studies.  

It is requested that the examiner 
conduct range of motion testing and 
include what is considered in 
degrees to be the normal range of 
motion of the lumbosacral spine.  
Additionally, the orthopedist should 
be requested to determine whether 
the veteran's service connected 
myositis and degenerative joint 
disease of the lumbar spine exhibit 
weakened movement, excess 
fatigability, or incoordination and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis.  

The examiner should also be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when 
used repeatedly over a period of 
time.  The examiner is requested to 
differentiate between the complaints 
and finding related to the service 
connected myositis and degenerative 
joint disease of the lumbar spine 
and the non-service connected 
residuals of the compression 
fracture of the L1.  The examiner's 
attention is directed to the March 
1997 VA examination.  A complete 
rationale for any opinion expressed 
should be included in the 
examination report.

5.  The RO should review the claim 
for an increased rating for 
schizophrenia under both the old and 
new criteria for that disorder. 

Thereafter the case should be reviewed by the RO, to include 
consideration of the Federson case.  If the benefits sought 
are not granted, the RO should furnish him and his 
representative with a supplemental statement of the case, 
which includes the old rating criteria for mental disorders.  
They should then be given the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



